Citation Nr: 1317288	
Decision Date: 05/28/13    Archive Date: 06/06/13

DOCKET NO.  10-23 268	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for a cervical spine disorder to include as secondary to low back strain with degenerative disc disease at L5-S1.  

3.  Entitlement to service connection for tinnitus.

4.  Entitlement to service connection for bilateral hearing loss.

5.  Entitlement to service connection for malaria.

6.  Entitlement to a rating in excess of 10 percent for posttraumatic stress disorder (PTSD) prior to July 19, 2012.

7.  Entitlement to a rating in excess of 30 percent for PTSD from July 19, 2012.

8.  Entitlement to an initial compensable rating for radiculopathy of the left leg, prior to July 14, 2012.

9.  Entitlement to a rating in excess of 20 percent for radiculopathy of the left leg, from July 14, 2012.

10.  Entitlement to an effective date earlier than January 26, 2010, for the award of service connection for low back strain with degenerative disc disease at L5-S1, to include whether there was clear and unmistakable error (CUE) in an October 25, 1972 rating decision that denied service connection for herniated lumbosacral disc between L5 and S1, postoperative.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARINGS ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Connolly, Counsel


INTRODUCTION

The Veteran served on active duty from September 1967 to September 1970.

This matter comes to the Board of Veterans Appeals (Board) from December 2009, May 2010, and May 2011 rating decisions of the Lincoln, Nebraska, Department of Veterans Affairs (VA) Regional Office (RO).  The December 2009 rating decision denied service connection for malaria, hearing loss, and tinnitus.  

The May 2010 rating decision denied an effective date earlier than January 26, 2010 for service connection for the low back disability, finding that there was no CUE in an October 25, 1972 rating decision that denied service connection for herniated lumbosacral disc between L5 and S1, postoperative.  

The May 2011 rating decision granted service connection for PTSD and assigned a 10 percent rating from November 29, 2010, as well as radiculopathy of the left leg with a non-compensable rating from November 29, 2010.  In July 2012, the RO increased the disability rating for PTSD to 30 percent from July 19, 2012, and also increased the disability rating for left lower extremity radiculopathy to 20 percent from July 14, 2012.

The issue of service connection for malaria is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  On February 13, 2012, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that a withdrawal of his appeal as to the issue of service connection for hypertension is requested.

2.  On February 13, 2012, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that a withdrawal of his appeal as to the issue of service connection for  a cervical spine disorder to include as secondary to low back strain with degenerative disc disease at L5-S1 is requested.

3.  On February 13, 2012, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that a withdrawal of his appeal as to the issue of a rating in excess of 30 percent for PTSD from July 19, 2012 is requested.

4.  On February 13, 2012, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that a withdrawal of his appeal as to the issue of a rating in excess of 20 percent for radiculopathy of the left leg, from July 14, 2012 is requested.

5.  The Veteran's tinnitus is attributable to service.

6.  In an October 25, 1972 rating decision, the RO denied service connection for herniated lumbosacral disc between L5 and S1, postoperative.

7.  The October 25, 1972 rating decision, in response to which the Veteran perfected an appeal, was subsumed by an April 25, 1973 Board decision which denied service connection for postoperative residuals of a herniated lumbosacral disc.

8.  On January 26, 2010, the RO received a statement from the Veteran in which he indicated that he was seeking to reopen his claim of service connection for a low back disorder.

9.  There is no evidence dated between the April 25, 1973 Board decision and prior to January 26, 2010, establishing an informal or formal claim of service connection for a low back disorder.  

10.  In an April 2010 rating decision, service connection for mechanical low back strain with degenerative disc disease at L5-S1 was granted effective from January 26, 2010.

11.  Prior to July 19, 2012, the Veteran's PTSD resulted in occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, but did not cause occupational and social impairment with reduced reliability and productivity.  

12.  Prior to July 14, 2012, the Veteran's left lower extremity radiculopathy resulted in no more than moderate impairment.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a Substantive Appeal by the Veteran as to the issue of service connection for hypertension have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002 & Supp. 2012); 38 C.F.R. §§ 20.202, 20.204 (2012).

2.  The criteria for withdrawal of a Substantive Appeal by the Veteran as to the issue of service connection for  a cervical spine disorder to include as secondary to low back strain with degenerative disc disease at L5-S1 have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002 & Supp. 2012); 38 C.F.R. §§ 20.202, 20.204 (2012).

3.  The criteria for withdrawal of a Substantive Appeal by the Veteran as to the issue of a rating in excess of 30 percent for PTSD from July 19, 2012 have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002 & Supp. 2012); 38 C.F.R. §§ 20.202, 20.204 (2012).

4.  The criteria for withdrawal of a Substantive Appeal by the Veteran as to the issue of a rating in excess of 20 percent for radiculopathy of the left leg, from July 14, 2012 have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002 & Supp. 2012); 38 C.F.R. §§ 20.202, 20.204 (2012).

5.  Tinnitus was incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1154(a) (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.303, 3.304, 3.385 (2012).

6.  The Veteran's claim that an October 25, 1972 RO rating decision was clearly and unmistakably erroneous in denying service connection for herniated lumbosacral disc between L5 and S1, postoperative, lacks legal merit.  38 U.S.C.A. § 7104 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.105(a), 20.1100, 20.1104 (2012).

7.  The legal criteria have not been met for an effective date prior to January 26, 2010, for the grant of service connection for low back strain with degenerative disc disease at L5-S1.  38 U.S.C.A. § 5110 (West 2002 & Supp. 2012); 38 C.F.R. § 3.400 (2012).

8.  Prior to July 19, 2012, the criteria for an initial 30 rating for PTSD are met.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2012); 38 C.F.R. §§ 4.1, 4.7, 4.126, 4.130, Diagnostic Code 9411 (2012).

9.  Prior to July 14, 2012, the criteria for an initial 20 percent rating for radiculopathy of the left leg are met.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2012); 38 C.F.R. §§ 4.1, 4.7, 4.124, Diagnostic Code 8520 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawn Appeals

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  The Veteran has withdrawn his appeals as to the issues of service connection for hypertension, service connection for a cervical spine disorder to include as secondary to low back strain with degenerative disc disease at L5-S1, a rating in excess of 30 percent for PTSD from July 19, 2012, and a rating in excess of 20 percent for radiculopathy of the left leg, from July 14, 2012.  Thus, there remain no allegations of errors of fact or law for appellate consideration as to these issues.  Accordingly, the Board does not have jurisdiction to review the appeal as to these issues and each issue is dismissed.



VCAA as to Remaining Issues

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the Veteran and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim, including apprising him or her of the information and evidence he or she is responsible for providing versus the information and evidence VA will obtain for him or her.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

These notice requirements apply to all five elements of a service connection claim:  (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  This notice must include information that a "downstream" disability rating and an effective date for the award of benefits will be assigned if service connection is granted.  Id., at 486.

Ideally, this notice should be provided prior to an initial unfavorable decision on a claim by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  If, however, for whatever reason it was not, or the notice provided was inadequate, this timing error can be effectively "cured" by providing any necessary notice and then readjudicating the claim - including in a statement of the case (SOC) or supplemental SOC (SSOC), such that the intended purpose of the notice is not frustrated and the Veteran is given an opportunity to participate effectively in the adjudication of the claim.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

The U.S. Supreme Court has made clear that VCAA notice errors are not presumptively prejudicial, rather, must be determined on a case-by-case basis, and that, as the pleading party attacking the agency's decision, the Veteran, not VA, bears this burden of proof of establishing there is a VCAA notice error and, moreover, above and beyond this, that the error is unduly prejudicial, meaning outcome determinative of the claim.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

In this case, the claim for an earlier effective date is a "downstream" issue in that it arose from the initial grant of service connection.  Where service connection has been granted and the initial rating and effective date have been assigned, the claim of service connection has been more than substantiated, it has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because the purpose that the notice was intended to serve has been fulfilled.  Once the Veteran disagrees with an initial determination, other provisions apply to the remainder of the adjudicative process, particularly those pertaining to the duty to assist and issuances of rating decisions and statements of the case.  See 38 U.S.C.A. §§ 5103A, 7105(d); 38 C.F.R. §§ 3.159(c), 19.29; Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

The Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of the claim, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir., 2004).  VCAA letters were sent in September 2009 (hearing loss), October 2009 (tinnitus), February 2010 (low back), December 2010 (low back, left lower extremity, psychiatric disorder), January 2011 (low back, left lower extremity, psychiatric disorder), March 2011 (low back, left lower extremity, psychiatric disorder), January 2012 (PTSD), June 2012 (psychiatric disorder and low back), and August 2012 (psychiatric disorder and low back).  The letters, especially in combination, indicated the type of evidence and information needed to substantiate the claims and apprised the Veteran of the Veteran's and VA's respective responsibilities in obtaining this supporting evidence.  The letters, particularly the first one, also notified the Veteran that a "downstream" disability rating and an effective date for the award of benefits would be assigned if service connection was granted, in compliance with Dingess.

The Veteran has been afforded hearings before Decision Review Officers (DROs and the undersigned Veterans Law Judge (VLJ) in which he presented oral argument in support of his claims.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the Veterans Law Judge/Decision Review Officer who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issue and (2) the duty to suggest the submission of evidence that may have been overlooked.  

Here, during the hearing, the DROs and VLJ did not specifically note the bases of the prior determinations or the specific elements that were lacking to substantiate the claims.  They did ask specific questions, however, directed at identifying matters pertinent to the appeals.  The Veteran also volunteered this information and discussed why he should prevail in his claims.  Finally, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the hearings.  By contrast, the hearings discussed matters necessary to substantiate the claim, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claims.  As such, the Board finds that, consistent with Bryant, the DROs/VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

VA also fulfilled its duty to obtain all relevant evidence with respect to the issues on appeal.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Attempts have been made to obtain the Veteran's service treatment records, post-service records, and Social Security Administration records, to the extent available.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  There is no indication that any additional evidence, relevant to the claim, is available and not part of the claims file.  The Veteran also was provided VA compensation examinations, including for a medical nexus opinion concerning the etiology of the claimed service connection disorders and any potential relationship with military service.  In addition, the higher rating issues were examined for the pertinent level of severity of each.  38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4).  See also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Thus, additional examinations and opinions are not needed.  38 C.F.R. § 4.2.  See also Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (holding that once VA undertakes the effort to provide an examination for a service connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided).  See also Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007) (VA's duty to assist includes providing an adequate examination when such an examination is indicated).  The examinations of record are adequate to address all pertinent concerns, as the claims file was reviewed for the relevant medical and other history, the Veteran examined, the findings reported in sufficient detail, and there was discussion of the underlying medical rationale, which is where most of the probative value of an opinion is derived.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  The VA examinations reports are thorough and supported by the record.  The records taken as a whole satisfy 38 C.F.R. § 3.326.

In summary, the Board finds that "it is difficult to discern what additional guidance VA could have provided to the Veteran regarding what further evidence he should submit to substantiate his claim."  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); see also Livesay v. Principi, 15 Vet. App. 165, 178 (2001) (en banc) (observing that "the VCAA is a reason to remand many, many claims, but it is not an excuse to remand all claims."); Reyes v. Brown, 7 Vet. App. 113, 116 (1994); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (both observing circumstances as to when a remand would not result in any significant benefit to the Veteran).


Service Connection for Tinnitus

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1153; 38 C.F.R. §§ 3.303, 3.304, 3.306.  

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.

With regards to tinnitus, it is "a noise in the ear, such as ringing, buzzing, roaring, or clicking."  See Dorland's Illustrated Medical Dictionary 1714 (28th ed. 1994).  So because, by definition, it is inherently subjective, the Veteran is competent even as a layman to say he had it during service and since.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002) ("ringing in the ears is capable of lay observation").  

A layperson is generally incapable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997), aff'd sub nom. Routen v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 (1998).  However, lay evidence can be competent and sufficient to establish a diagnosis of a condition when:  (1) a layperson is competent to identify the medical condition, (e.g., a broken leg, separated shoulder, pes planus (flat feet), varicose veins, tinnitus (ringing in the ears), etc.), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

In essence, lay testimony is competent when it regards the readily observable features or symptoms of injury or illness and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also 38 C.F.R. § 3.159(a)(2).  When, for example, a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303, 310 (2007).

Thus, medical evidence is not always or categorically required when the determinative issue involves either medical diagnosis or etiology, but rather such issue may, depending on the facts of the particular case, be established by competent and credible lay evidence under 38 U.S.C.A. § 1154(a).  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  As held in Davidson, section 1154(a) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  See also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence" such as actual treatment records).  The Veteran is competent to report that which the Veteran can observe and feel through the senses.  See Layno.  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011).

Once evidence is determined to be competent, the Board must determine whether the evidence also is credible, as only then does it ultimately have probative value.  See Layno (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")); Rucker v. Brown, 10 Vet. App. 67, 74 (1997) (Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, whereas credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted).  

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence that it finds to be persuasive or unpersuasive, and provide the reasons or bases for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  To this end, the Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the U. S. Court of Appeals for the Federal Circuit (Federal Circuit Court), citing its decision in Madden, recognized that the Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a) (West 2002).  Moreover, the Court similarly has declared that, in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing when he has testified.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza, aff'd per curiam, 78 F.3d 604(Fed. Cir. 1996).  See, too, Macarubbo v. Gober, 10 Vet. App. 388 (1997) (similarly holding that the credibility of lay evidence can be affected and even impeached by inconsistent statements, internal inconsistency of statements, inconsistency with other evidence of record, facial implausibility, bad character, interest, bias, self-interest, malingering, desire for monetary gain, and witness demeanor).

The determination as to whether these requirements for service connection are met is based on an analysis of all the relevant evidence of record, medical and lay, and the evaluation of its competency and credibility to determine its ultimate probative value in relation to other evidence.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Reasonable doubt concerning any matter material to the determination is resolved in the Veteran's favor.  38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102.

As already explained, competent lay evidence may establish the presence of observable symptomatology and, in certain circumstances, it may provide a basis for establishing service connection.  See Barr.  Although claimants may be competent to provide the diagnoses of simple conditions, such as a broken leg, they are not competent to provide evidence on more complex medical questions beyond simple observations.  Jandreau; see Colantonio v. Shinseki, 606 F.3d 1378, 1382 (Fed. Cir. 2010) (recognizing that in some cases lay testimony "falls short" in proving an issue that requires expert medical knowledge); Waters v. Shinseki, 601 F.3d 1274, 1278 (Fed. Cir. 2010) (concluding that a Veteran's lay belief that his schizophrenia aggravated his diabetes and hypertension was not of sufficient weight to trigger the Secretary's duty to seek a medical opinion on the issue).  Indeed, even if lay testimony is competent, should VA find it to be mistaken or lacking credibility, the Board may reject it as unpersuasive and, thus, not ultimately probative.  Buchanan; see also Rucker and Layno.  The Board may find a lack of credibility in, for example, conflicting medical statements or witness biases.  Buchanan at 1337.  The lack of contemporaneous medical evidence is also relevant; however, the mere lack of such evidence may not constitute the sole basis for discrediting the lay evidence.  Id.  

The service treatment records reflect that the Veteran did not report having tinnitus on entry into service.  His entrance examination did not reveal tinnitus.  

On separation, no ear disability was noted nor did the Veteran report any problems.  

Post-service, in November 2009, the Veteran was afforded a VA examination.  At that time, he reported inservice noise exposure and indicated that he currently had tinnitus.  The examiner provided the following explanation regarding acoustic trauma.  She stated that exposure to either impulse sounds or continuous exposure can cause a temporary threshold shift.  This disappears in 15 to 24 hours after exposure to loud noise.  Impulse sounds may also damage the structure of the inner ear resulting in an immediate hearing loss.  Continuous exposure to loud noises can also damage the structure of the hair cells resulting in hearing loss.  If the hearing does not recover completely from a temporary threshold shift. A permanent hearing loss exists.  Since the damage is done when exposed to noise, a normal audiogram subsequent to the noise exposure would verify that the hearing had recovered without permanent loss.  The following month, a VA physician's assistant opined that it was less likely as not that the Veteran's tinnitus was related to military service based on the lack of evidence in the record of complaints of tinnitus during service and after service for 35 years when there was no treatment.

In November 2010, the Veteran was afforded another VA examination.  The inservice findings on the entrance and separation examination were noted.  The examiner also documented the Veteran's report that he had inservice noise exposure and that his tinnitus began 3 months into his Vietnam service.  In viewing the audiograms dated during service in conjunction with the Veteran's report, the examiner opined that the Veteran's tinnitus was as likely as not due to acoustic trauma during service.  

In September 2011, the Veteran was again afforded a VA examination.  The report does not reflect that the examiner checked any of the provided boxes indicating the cause(s) of the Veteran's tinnitus.

In September 2012, the Veteran was afforded another VA examination.  No further information regarding tinnitus was provided.  

The Veteran also submitted a private medical opinion from Dr. S.Z. who indicated that he had treated the Veteran for tinnitus.  He stated that based on a review of his available medical records and on his own clinical notes and examination, he opined that it was as likely as not that his tinnitus was due largely, if not entirely, to his active during in the Army, particularly when he served as a combat engineer in Vietnam.  During that particular service, the physician noted that the Veteran was exposed to loud explosions, construction equipment, and turbine engine aircraft.  Dr. S.Z. indicated that any of these noises traumas would have been more than sufficient to cause the current condition.  The examiner stated that his assessment was based on physical examination as well as his training and experience as a physician.  In addition, he stated that his assessment was in keeping with the findings of the American Tinnitus Association (ATA) as well as the National Institutes of Health (NIH), both of which concurred that no definitive treatment had been available for tinnitus which would explain any lack of such treatment on the part of the Veteran, and also that tinnitus is a separate and distinct condition not necessarily associated with the hearing loss.

The Board must weigh the credibility and probative value of the medical opinions, and in so doing, the Board may favor one medical opinion over the other.  See Evans v. West, 12 Vet. App. 22, 30 (1998) (citing Owens v. Brown, 7 Vet. App. 429, 433 (1995)); see also Wensch v. Principi, 15 Vet. App. 362, 368 (2001) (it is not error for the Board to favor the opinion of one competent medical expert over that of another when the Board gives an adequate statement of reasons and bases for doing so).  The Board must account for the evidence it finds persuasive or unpersuasive, and provide reasons for rejecting material evidence favorable to the claim.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994).  In determining the weight assigned to this evidence, the Board also looks at factors such as the health care provider's knowledge and skill in analyzing the medical data.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993); see also Black v. Brown, 10 Vet. App. 279, 284 (1997).

In determining the probative value to be assigned to a medical opinion, the Board must consider three factors.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The initial inquiry in determining probative value is to assess whether a medical expert was fully informed of the pertinent factual premises (i.e., medical history) of the case.  A review of the claims file is not required, since a medical professional can also become aware of the relevant medical history by having treated a Veteran for a long period of time or through a factually accurate medical history reported by a Veteran.  See id. at 303-04.  The second inquiry involves consideration of whether the medical expert provided a fully articulated opinion.  See id.  A medical opinion that is equivocal in nature or expressed in speculative language does not provide the degree of certainty required for medical nexus evidence.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The third and final factor in determining the probative value of an opinion involves consideration of whether the opinion is supported by a reasoned analysis.  The most probative value of a medical opinion comes from its reasoning.  Therefore, a medical opinion containing only data and conclusions is not entitled to any weight.  In fact, a review of the claims file does not substitute for a lack of a reasoned analysis.  See Nieves-Rodriguez; see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ( "[A] medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").  

In this case, a VA examiner has opined that the tinnitus is not related to service, while the private physician opined that tinnitus is service-related.  In addition, one VA examiner also provided an opinion that tinnitus is related to service.  The Board finds that all of these opinions are competent as they were provided by medical professionals.  In addition, rationale was provided.  For instance, the VA examiners placed more weight on the finding that tinnitus was not reported during service (but for the examiner who provided the positive opinion on that matter).  However, the private physician indicated that the current tinnitus was in fact consistent with the inservice acoustic trauma, which is conceded in this case given the Veteran's duties as a combat engineer.  In essence, they all provided probative, but differing opinions.  

Moreover tinnitus is a type of medical problem that is within the Veteran's ability to observe on his own, both during and after service.  Thus, while his statements of inservice noise exposure are competent, so, too, are his statements that he had tinnitus during service, following that noise exposure.  The Board finds that the Veteran has credibly stated that he experienced tinnitus following loud noises from multiple sources.  The Board has no reason to doubt the credibility of his statements, especially since his assertions of loud noises from weaponry and vehicles are consistent with the circumstances, conditions, and hardships of his service.  38 U.S.C.A. § 1154(a).  Thus, there is credible evidence that tinnitus occurred after acoustic trauma during his service and thereafter continued.  

The Board finds that the medical evidence of record is in relative equipoise as to the matter of whether tinnitus is attributable to service.  As noted, there are contradictory opinions, but the Board finds that they are of equally probative value as they were provided by specialists and were based on mostly accurate medical histories.  In addition, the Board is mindful of the competent and credible lay evidence.  In considering all of the evidence, the Board finds that it is so evenly balanced so as to allow application of the benefit-of- the-doubt rule as required by law and VA regulations.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  Accordingly, service connection for tinnitus is warranted.


CUE/Earlier Effective Date for Low Back Disability

The Veteran has alleged CUE in an October 25, 1972 rating decision which denied service connection for herniated lumbosacral disc between L5 and S1, postoperative.  

In May 2010, the RO considered the Veteran's claim for an earlier effective date, including his assertions of CUE in the October 5 1972 rating decision, but denied the claim.  The Veteran appealed and the SOC continued to refer to the October 25, 1972 rating decision in the consideration of CUE, finding that there was no CUE.  

However, the Veteran appealed the October 25, 1972 rating decision.  In an April 25, 1973 decision, the Board also denied entitlement to service connection for the postoperative residuals of a herniated lumbosacral disc.  

A determination on a claim by the agency of original jurisdiction of which the claimant is properly notified is final if an appeal is not perfected.  Pursuant to 38 C.F.R. § 3.105(a), previous determinations, which are final and binding, will be accepted as correct in the absence of CUE.  Where the evidence establishes such error, the prior decision will be reversed or amended.  38 C.F.R. § 3.105(a).

A decision issued by the Board is final.  38 U.S.C.A. § 7104; 38 C.F.R. §§ 20.1100, 20.1104(a)(1).  When the Board affirms a determination of the agency of original jurisdiction, such determination is subsumed by the final appellate decision.  38 U.S.C.A. §§ 7104, 7105; 38 C.F.R. §§ 20.1100, 20.1103, 20.1104.

In Smith v. Brown, 35 F.3d 1516, 1523 (Fed. Cir. 1994), the Federal Circuit held that section 3.105(a) applies only to RO decisions, and not to Board decisions.  In so holding, the Federal Circuit noted that to hold otherwise would permit an inferior tribunal, e.g., a regional office, to collaterally review the actions of a superior one, i.e., the Board.  Smith, supra, at 1526. Subsequently, in Duran v. Brown, 7 Vet. App. 216, 224 (1994), the Court held that an RO decision "appealed to and affirmed by the Board" was thus "subsumed by the Board's decision," and could not be attacked on CUE grounds.  See Donovan v. Gober, 10 Vet. App. 404(1997), aff'd sub nom.  Donovan v. West, 158 F.3d 1377 (Fed. Cir. 1998), cert. denied, 119 S. Ct. 1255 (1999).

Here, the Veteran is alleging CUE in the October 25, 1972 RO decision that denied service connection for the claimed low back disorder.  However, that decision was subsumed, on appeal, by the Board's April 25, 1973 decision, which also denied the claim.  Thus, the October 25, 1972 RO decision which the Veteran now alleges was clearly and unmistakably erroneous is the same decision which was reviewed by the Board in April 1973.  Therefore, the October 25, 1972 RO rating decision was subsumed by the April 25, 1973 Board decision.  38 C.F.R. § 20.1104.  To the extent the Veteran and his representative may believe this issue was not adequately addressed by the Board in its decision, such a contention is properly raised in a motion submitted directly to the Board requesting review of the Board's decision for CUE, rather than by pursuing a claim with the RO for revision of the RO's decision based upon CUE, since the Board's decision subsumed that RO decision.  See 38 U.S.C.A. § 7111; 38 C.F.R. § 20.1400.

When the rating decision is deemed subsumed by a supervening Board decision, then as a matter of law the rating decision cannot be the subject of a claim of CUE.  Rather, in such a case, the claimant "must proceed before the Board and urge that there was CUE in the Board decision.  Brown v. West, 203 F.3d 1378, 1381 (Fed. Cir. 2000).  "When a determination of the agency of original jurisdiction is affirmed by the Board, such determination is subsumed by the final appellate decision."  38 C.F.R. § 20.1104.  See Hazan v. Gober, 10 Vet. App. 511 (1997) (where RO decision was appealed and subsumed in the Board's final decision, an effective date cannot be assigned prior to the date of the Board decision); Smith v. Brown, 35 F. 3d 1516 (Fed. Cir. 1994); Mykles v. Brown, 7 Vet. App. 372 (1995); Olson v. Brown, 5 Vet. App. 430 (1993) (when a determination of the AOJ is affirmed by the Board, the determination is subsumed by the final appellate decision); see also VAOPGCPREC 14-95.  Only the Board decision which subsumes the RO decision may be reviewed for CUE, and only by the Board, not as addressed by the RO in this case (the RO addressed only the October 25, 1972 RO decision).  See VAOPGCPREC 14-95.

In a case where the law, and not the evidence, is dispositive, the claim should be denied, or the appeal to the Board terminated, because of the absence of legal merit or the lack of entitlement under the law.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Accordingly, the Veteran's claim that there was CUE in the October 25, 1972 RO decision must be denied.

Turning to the matter of the claim for an earlier effective date, the Veteran essentially claims that he injured his back during service, was treated on multiple occasions during service, and separated from service with a back disability.  Although he had a post-service back injury in close proximity to service, his low back was already permanently injured from his inservice back incidents.  Thus, he contends that since he made a claim of service connection for a back disability in January 1972, his award of service connection should be retroactively applied to that date, since his claim of service connection warranted a grant at that time.

As noted, an April 1973 Board decision denied entitlement to service connection for the postoperative residuals of a herniated lumbosacral disc.  The Board decision is final.  38 U.S.C.A. § 7104(b).  

On January 26, 2010, a VA Form 21-4138, was received from the Veteran in which he indicated that he was submitting new and material evidence to reopen his previously denied claim of service connection for a back disability.  In pertinent part, in conjunction with the claim to reopen, in March 2010, a VA examiner opined that the Veteran's low back disorder was as likely as not related to service.  

In an April 2010 rating decision, service connection for mechanical low back strain with degenerative disc disease at L5-S1 was granted.

The statutory guidelines for the determination of an effective date of an award of disability compensation are set forth in 38 U.S.C.A. § 5110.  Except as otherwise provided, the effective date of an evaluation and award of compensation based on an original claim, a claim reopened after a final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is the later. 38 C.F.R. § 3.400.  In cases involving direct service connection, the effective date will be the day following separation from active service or the date entitlement arose if the claim is received within one year after separation from service.  Otherwise, the effective date will be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 C.F.R. § 3.400(b)(2)(i).

The effective date of a successful claim to reopen is the date of receipt of the claim to reopen or the date entitlement arose, whichever is later.  Id; Spencer v. Brown, 4 Vet. App. 283, 293 (1993), aff'd 17 F.3d 368 (Fed. Cir. 1994).  When a claim is denied, and the claimant fails to timely appeal that decision by filing a notice of disagreement within the one-year period prescribed in 38 U.S.C.A. § 7105(b)(1), that decision becomes final and the claim may not thereafter be reopened or allowed, except upon the submission of new and material evidence or a showing that the prior final decision contained clear and unmistakable error.  See 38 U.S.C.A. §§ 7104(b), 7105(c); 38 C.F.R. § 3.105.

A specific claim in the form prescribed by the Secretary of VA must be filed in order for benefits to be paid to any individual under the laws administered by the VA. 38 U.S.C.A. § 5101(a).  A "claim" is defined broadly to include a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p); Brannon v. West, 12 Vet. App. 32, 34-5 (1998); Servello v. Derwinski, 3 Vet. App. 196, 199 (1992).  Any communication indicating an intent to apply for a benefit under the laws administered by the VA may be considered an informal claim provided it identifies, but not necessarily with specificity, the benefit sought.  See 38 C.F.R. § 3.155(a); Servello, 3 Vet. App. at 199 (holding that 38 C.F.R. § 3.155(a) does not contain the word "specifically," and that making such precision a prerequisite to acceptance of a communication as an informal claim would contravene the Court's precedents and public policies underlying the statutory scheme).  To determine when a claim was received, the Board must review all communications in the claims file that may be construed as an application or claim.  See Quarles v. Derwinski, 3 Vet. App. 129, 134 (1992).

Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year from the date it was sent to the claimant, it will be considered filed as of the date of receipt of the informal claim.  An application is defined as a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p); see also Rodriguez v. West, 189 F.3d. 1351 (Fed. Cir. 1999), (an expressed intent to claim benefits must be in writing in order to constitute an informal claim; an oral inquiry does not suffice).

Further, once a formal claim for compensation has been allowed or a formal claim for compensation disallowed for the reason that the service-connected disability is not compensable in degree, a report of examination or hospitalization by VA or the uniformed services can be accepted as an informal claim for benefits.  The date of outpatient or hospital examination or date of admission to a VA or uniformed services hospital will be accepted as the date of receipt of a claim.  These provisions apply only when such reports relate to examination or treatment of a disability for which service connection has been previously established or when a claim specifying the benefit sought is received within one year from the date of such examination, treatment, or hospital examination.  38 C.F.R. § 3.157(b)(1); see also 38 C.F.R. § 3.155(a).  

In analyzing the last sentence of 38 C.F.R. § 3.157(b)(1), the Board observes that the regulation contains two alternative requirements.  The first is that the VA medical reports must refer to examination or treatment of a disability for which service connection has previously been established.  This comports with the first criterion in the first sentence of subsection (b); that a formal claim for compensation must have been allowed.  The other alternative criterion of 38 C.F.R. § 3.157(b)(1) is that a claim specifying the benefit sought is received within one year from the date of the VA medical record.  This clearly applies to disabilities other than those for which service connection has been established.  However, this last sentence must be interpreted in light of the rest of the subsection.  The first sentence of subsection (b) states an initial requirement, either that a formal claim for compensation must have been allowed or that a formal claim for compensation has been denied by reason that the disability is not compensable in degree.  The last sentence of sub-subsection (b)(1) clarifies that the medical reports must relate to the disability for which service connection has been established or that a claim be submitted within the year.  This last phrase clearly refers to disabilities for which service connection has not been established, but it is also subject to the restriction in the beginning of the subsection, that it be a disability for which service connection has been denied because it is not disabling to a compensable degree.

The Veteran's claim was last finally denied in April 1973 by the Board.  Thereafter, there is no formal correspondence from the Veteran concerning the matter of service connection for a low back disorder until January 26, 2010, the date of his claim to reopen the matter of service connection for a low back disorder.  

With respect to any medical records dated prior to January 26, 2010, it is clear that such records may only form the basis of an informal claim for service connection in cases in which service connection had previously been denied on the basis that the disability was not compensable in degree.  This was not the basis of the April 1973 denial.  See Brannon; Lalonde v. West, 12 Vet. App. 377, 382 (1999) (holding that "the effective date of an award of service connection is not based on the date of the earliest medical evidence demonstrating a causal connection, but on the date that the application upon which service connection was eventually awarded was filed with VA")..

According to the Court, 38 C.F.R. § 3.157 only applies to a defined group of claims.  See Sears v. Principi, 16 Vet. App. 244, 249 (2002) (section 3.157 applies to a defined group of claims, i.e., as to disability compensation, those claims for which a report of a medical examination or hospitalization is accepted as an informal claim for an increase of a service connected rating where service connection has already been established).  VA medical records cannot be accepted as informal claims for disabilities where service connection has not been established.  The mere presence of medical evidence does not establish intent on the part of the veteran to seek service connection for a condition.  See Brannon v. West, 12 Vet. App. 32, 35 (1998); Lalonde (where appellant had not been granted service connection, mere receipt of medical records could not be construed as informal claim).  Merely seeking treatment, does not establish a claim, to include an informal claim, for service connection.

Thus, any prior VA medical records are not interpreted as an informal claim.  Stated differently, merely seeking treatment, does not establish a claim, to include an informal claim, for service connection or to reopen the claim of service connection.  

The Veteran argues that the effective date should go back to when he initially filed his claim for VA benefits for a back disability in 1972.  This type of argument has been considered and rejected by the Court in previous cases.  The Court held that the rule of finality regarding an original claim implies that the date of that claim is not to be a factor in determining an effective date if the claim is later reopened.  The Court held that the term "new claim," as it appears in 38 C.F.R. § 3.400(q)(1)(ii), means a claim to reopen a previously and finally denied claim.  See Sears v. Principi, 16 Vet. App. 244, (2002); see also Livesay v. Principi, 15 Vet. App. 165, 172  (2001) (holding that the plain meaning of § 5110 to be that "the phrase 'application therefore' means the application which resulted in the award of disability compensation that it to be assigned an effective dated under section 5110."); Cook v. Principi, 258 F.3d 1311, 1314 (Fed. Cir. 2001) (affirming assignment of an effective date for a service-connection award based upon the reopened claim as the date on which the veteran "first sought to reopen his claim").  Accordingly, the Veteran is not entitled to an effective date back to 1972 when he initially filed a claim for service connection for a back disability.

In Rudd v. Nicholson, 20 Vet. App. 296 (2006), the Court stated that a claimant can attempt to overcome the finality of a decision which assigns an effective date in one of two ways, by a request for revision of those regional office decisions based on CUE, or by a claim to reopen based upon new and material evidence.  See Cook v. Principi, 318 F.3d 1334, 1339 (Fed. Cir. 2002) (en banc); see also 38 U.S.C. § 5109A(a) ("A decision by the Secretary . . . is subject to revision on the grounds of clear and unmistakable error.  If evidence establishes the error, the prior decision shall be reversed or revised."); 38 U.S.C. § 5108 ("If new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim."); Andrews v. Nicholson, 421 F.3d 1278, 1281 (Fed. Cir. 2005).   

Because the proper effective date for an award based on a claim to reopen can be no earlier than the date on which that claim was received, 38 U.S.C. § 5110(a), only a request for revision premised on CUE could result in the assignment of an earlier effective date.  See Leonard v. Nicholson, 405 F.3d 1333, 1337 (Fed. Cir. 2005) ("[A]bsent a showing of [clear and unmistakable error, the appellant] cannot receive disability payments for a time frame earlier than the application date of his claim to reopen, even with new evidence supporting an earlier disability date."); Flash v. Brown, 8 Vet. App. 332, 340 (1995) ("When a claim to reopen is successful and the benefit sought is awarded upon readjudication, the effective date is the date of the claim to reopen."); see also Bingham v. Principi, 18 Vet. App. 470, 475 (2004).  

The Veteran in this case seeks an effective date prior to the date of his reopened claim.  Although the Veteran argued that there was CUE in the October 1972 RO decision which denied service connection for a low back disorder, as noted above, that decision was subsumed by the Board's final April 1973 decision.  A proper motion for revision of the Board decision based on CUE has not been received.  

In conclusion, the Board finds that the preponderance of the evidence is against the Veteran's claim for an effective date earlier than January 26, 2010, for the grant of service connection for a low back disorder.  In reaching this decision, the Board has considered the doctrine of reasonable doubt.  However, because the preponderance of the evidence is against the Veteran's claim, the doctrine is not for application.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  Hence, the appeal is denied.


Ratings for PTSD and Left Lower Extremity

The Veteran contends that both his PTSD and his left lower extremity disability warrant higher ratings.  Specifically, he asserts that while the PTSD disability rating was increased to 30 percent effective July 2012, and the left lower extremity disability rating was increased to 20 percent July 2012, both of these disabilities did not change in their level of severity.  Rather, he maintains that he had the same symptoms from his date of claim onward and that the 30 percent rating for PTSD was warranted from the date of service connection (November 2010), and the 20 percent rating for left lower extremity disability was warranted from the date of service connection (November 2010).

Disability evaluations are determined by comparing a veteran's present symptomatology with criteria set forth in the VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3.  The Veteran's entire history is reviewed when making disability evaluations.  See generally, 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).

Before proceeding with its analysis of the Veteran's claim, the Board finds that some discussion of Fenderson v. West, 12 Vet. App 119 (1999) is warranted.  In that case, the Court emphasized the distinction between a new claim for an increased evaluation of a service-connected disability and a case (such as this one) in which a veteran expresses dissatisfaction with the assignment of an initial disability evaluation where the disability in question has just been recognized as service-connected.  VA must assess the level of disability from the date of initial application for service connection and determine whether the level of disability warrants the assignment of different disability ratings at different times over the life of the claim-a practice known as "staged rating."  See also Hart v. Mansfield, 21 Vet. App. 505 (2007).  In this case, uniform ratings are warranted for the reasons set forth below.

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25.  However, the evaluation of the same "disability" or the same "manifestations" under various diagnoses is not allowed.  See 38 C.F.R. § 4.14.  A claimant may not be compensated twice for the same symptomatology as "such a result would overcompensate the claimant for the actual impairment of his earning capacity."  Brady v. Brown, 4 Vet. App. 203, 206 (1993) (interpreting 38 U.S.C.A. § 1155).  This would result in pyramiding, contrary to the provisions of 38 C.F.R. § 4.14.  However, if a veteran has separate and distinct manifestations attributable to the same injury, they should be compensated under different diagnostic codes.  See Esteban v. Brown, 6 Vet. App. 259 (1994); Fanning v. Brown, 4 Vet. App. 225, 230 (1993).


PTSD

The regulations for mental disorders are found in 38 C.F.R. §§ 4.125-4.130.  The Board notes that psychiatric disabilities evaluated under Diagnostic Code 9411 are rated according to the General Rating Formula for Mental Disorders.  

The rating criteria provides a 10 percent rating for occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by continuous medication.

The rating criteria provides a 30 percent rating for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal, due to such symptoms as depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).

Although the Veteran seeks a 30 percent rating for the time period in question, for the sake of being thorough, the Board further notes that a 50 percent rating is provided for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  A 70 percent rating is provided for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: Suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.  A 100 percent rating is provided for total occupational and social impairment, due to such symptoms as: Gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. §§ 4.125-4.130.

The Board further notes that a GAF rating is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness.  Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994).  The Board notes that an examiner's classification of the level of psychiatric impairment, by a GAF score, is to be considered but is not determinative of the percentage rating to be assigned.  VAOPGCPREC 10-95.

GAF scores ranging between 81 and 90 reflect absent or minimal symptoms (e.g., mild anxiety before an exam), good functioning in all areas, interested and involved in a wide range of activities, socially effective, generally satisfied with life, no more than everyday problems or concerns (e.g., an occasional argument with family members).  GAF scores ranging between 71 and 80 reflect that if symptoms are present they are transient and expectable reactions to psychosocial stressors (e.g., difficulty concentrating after family argument; no more than slight impairment in social, occupational, or school functioning (e.g., temporarily falling behind in schoolwork).  GAF scores ranging between 61 and 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships.  Scores ranging from 51 to 60 reflect more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers).  Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  See 38 C.F.R. § 4.130 [incorporating by reference the VA's adoption of the DSM-IV, for rating purposes].

Scores ranging from 31 to 40 reflect some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up other children, is defiant at home, and is failing at school).  A score from 21 to 30 is indicative of behavior which is considerably influenced by delusions or hallucinations or serious impairment in communication or judgment or inability to function in almost all areas.  A score of 11 to 20 denotes some danger of hurting one's self or others (e.g., suicide attempts without clear expectation of death; frequently violent; manic excitement) or occasionally fails to maintain minimal personal hygiene (e.g., smears feces) or gross impairment in communication (e. g., largely incoherent or mute).  A GAF score of 1 to 10 is assigned when the person is in persistent danger of severely hurting self or others (recurrent violence) or there is persistent inability to maintain minimal personal hygiene or serious suicidal acts with clear expectation of death.  See 38 C.F.R. § 4.130.

In February 2011, the Veteran was afforded a VA examination.  On mental examination, the Veteran appeared clean and casually dressed.  His psychomotor activity and speech were unremarkable.  He was cooperative and friendly.  His affect was bland and his mood was depressed.  He was able to perform serial 7's and could spell a word backwards.  He was oriented in all spheres.  His thought process and content were unremarkable.  There were no delusions.  His judgment and insight were intact.  He did not report any sleep impairment.  He did not have hallucinations.  The Veteran was able to interpret proverbs appropriately.  He did not have any obsessive or ritualistic behavior nor were there pain attacks.  There were no homicidal or suicidal thoughts.  His impulse control was good and there were no episodes of violence.  He had problems with activities of daily living which were moderate with regard to shopping, sports/exercise, and recreational activities.  His memory was intact.  The diagnosis on this examination was depression, not otherwise specified.  His GAF was 60.  The examiner considered the diagnostic criteria and opined that the Veteran's psychiatric impairment resulted in an occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, consistent with a 30 percent rating.  The examiner indicated that the Veteran did not have a higher level of severity, citing the criteria for higher ratings.  This VA examination is entirely consistent with the VA outpatient treatment records dated just prior to the examination.

The next month, the Veteran was afforded a PTSD examination.  The mental status examination findings were generally consistent with the prior examination.  However, the Veteran did report that he had problems with sleep and had become angry lately.  In addition, he had some suicidal thoughts and his remote memory was mildly impaired.  The examiner indicated that the Veteran did in fact have PTSD, in addition to the depressive disorder.  His GAF was again 60, consistent with moderate impairment.  However, despite the slight increase in symptoms, the examiner felt that the Veteran only had transient or mild symptoms, in line with a 10 percent rating. 

In July 2012, the Veteran was again examined by VA.  This examination was the basis for a 30 percent rating.  The mental status examination findings were again consistent with the prior examination and this examiner, like the most recent examination, indicated that the Veteran had mild or transient symptoms.  However, the GAF had dropped to 55, which was still in the moderate range.

In sum, the Veteran's PTSD was productive of a rating of 30 percent, prior to July 2012 (and on the July 2012 examination).  Although the Veteran was initially noted to only have a depressive disorder, the Board accepts that PTSD was present, as granted by the RO.  The GAF score of 55 indicates moderate impairment, which coincides with the assessment of the February 2011 examination.  Although the next examination indicated mild impairment by the examiner, the GAF score and clinical findings do support moderate impairment, as contemplated in the 30 percent rating.  The Veteran testified that there has not been any change in his symptoms, as appreciable by him, between November 2010 to July 2012.  The Board finds that his statement in credible and supported by the record.  Accordingly a 30 percent rating is warranted.  

However, a 50 percent rating was not warranted because the Veteran's PTSD was not productive of occupational and social impairment with reduced reliability and productivity.  He did not have flattened affect.  His speech was normal.  The Veteran did not have panic attacks.  He had no difficulty in understanding complex commands.  His short-and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks) was generally unimpaired with only slight impairment in remote memory.  However, his judgment was not impaired at all, nor was his abstract thinking.  He was depressed, but it was not to the extent that he was unable to function independently, appropriately and effectively.  Although he exhibited some social and industrial impairment, he did not have difficulty in establishing and maintaining effective work and social relationships.  He has been married for a long time and has some other family relationships.  In addition, he is an ordained minister and functions within his church.  The Veteran indicated that he was retired to due physical medical reasons.  

Accordingly, the Board concludes that the criteria for a 50 percent rating are not met.  

The Board is aware that the symptoms listed under the 50 percent evaluation are essentially examples of the type and degree of symptoms for that evaluation, and that the Veteran need not demonstrate those exact symptoms to warrant a 50 percent evaluation.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  However, the Board finds that the preponderance of the evidence, including the clinical findings, shows that the Veteran's PTSD symptoms more nearly approximate occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks consistent with a 30 percent rating.  

Accordingly, the Veteran is entitled to a 30 percent rating for PTSD, prior to July 19, 2012.


Left Lower Extremity

In rating diseases of the peripheral nerves, the term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  38 C.F.R. § 4.124a.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  Id.  The ratings for peripheral nerves are for unilateral involvement; when bilateral, they are combined with application of the bilateral factor.  Id.  The use of terminology such as "mild," "moderate" and "severe" by VA examiners and others, although an element of evidence to be considered by the Board, is not dispositive of an issue.  38 C.F.R. §§ 4.2, 4.6.

Diagnostic Code 8520 provides the rating criteria for paralysis of the sciatic nerve, and therefore, neuritis and neuralgia of that nerve.  38 U.S.C.A. § 4.124a, Diagnostic Code 8520.  Complete paralysis of the sciatic nerve, which is rated as 80 percent disabling, contemplates foot dangling and dropping, no active movement possible of muscles below the knee, and flexion of the knee weakened or (very rarely) lost.  Id.  Disability ratings of 10 percent, 20 percent and 40 percent are assignable for incomplete paralysis which is mild, moderate or moderately severe in degree, respectively.  Id.  A 60 percent rating is warranted for severe incomplete paralysis with marked muscular atrophy.  Id.  

In February 2011, the Veteran was afforded a VA examination.  At that time, the Veteran reported having a shooting pain which went down his entire left leg to his ankle.  On a later June 2011 examination, the Veteran again reported having the radiating pain down his left leg.  An October 2011 medical opinion noted that the Veteran had left leg radiculopathy.  These examinations were not performed for evaluation of left radiculopathy, but the Veteran's complaints were noted on the reports.

In July 2012, the Veteran was examined by VA and this examination was the basis for the 20 percent rating.  At that time, it was noted that the Veteran underwent lumbar surgery in 1972 which resolved his lower extremity pain afterwards, but it never went away.  Over the years, he indicated that he had experienced progressive lower extremity pain, particularly below the knee on the outside part of the calf, which was aggravated by walking.  He reported that he took pain medication.  Moderate left lower extremity pain which was intermittent, but not constant was noted.  In addition, moderate left lower extremity weakness was noted.  Reduced strength on knee extension, ankle plantar flexion, and ankle dorsiflexion were noted to be 4/5.  Reflexes were 2+.  Sensory examination was decreased on the left, but not absent.  The examiner concluded that the Veteran had mild incomplete paralysis of the sciatic nerve, left lower extremity.  The functional impact was that the Veteran was only able to walk short distances due to pain.  At this juncture, the Board notes that some of the clinical findings, as noted, showed moderate impairment.

The Board recognizes that the Veteran was not afforded a specific peripheral nerves examination until July 2012, after which time he was granted the 20 percent rating.  However, the Veteran's reports to his examiners of left lower pain radiculopathy are consistent with his history and are also credible.  The Board accepts that there has not been any appreciable change in the disability level during the pertinent part of the appeal period.  

Accordingly, the Board finds that a 20 percent rating for left lower extremity radiculopathy is warranted, prior to July 14, 2012.  A higher rating is not in order since the evidence during that time period, and on the July 2012 examination, did not show moderately severe incomplete paralysis of the sciatic nerve on the left.


Conclusion for Ratings

In determining whether a higher rating is warranted for service-connected disability, VA must determine whether the evidence supports the Veteran's claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107(a); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  In this case, the evidence supports a higher initial of 30 percent for PTSD, prior to July 19, 2012, and an initial higher rating of 20 percent for left lower extremity radiculopathy, prior to July 14, 2012.  

In considering the claims for higher ratings, the Board also has considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  In a recent case, the Court clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  First, the RO or the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the C&P Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

The symptoms associated with the Veteran's PTSD and left lower extremity disabilities are not shown to cause any impairment that is not already contemplated by the relevant diagnostic codes, as cited above, and the Board finds that the rating criteria reasonably describe his disability.  The Veteran was not hospitalized for these disabilities and marked interference with employment was not demonstrated.  Therefore, referral for consideration of an extraschedular rating for either disability is not warranted.




















							(Continued on the Next Page)

ORDER

The issue of service connection for hypertension is dismissed.

The issue of service connection for  a cervical spine disorder to include as secondary to low back strain with degenerative disc disease at L5-S1 is dismissed.

The issue of a rating in excess of 30 percent for PTSD from July 19, 2012 is dismissed.

The issue of a rating in excess of 20 percent for radiculopathy of the left leg, from July 14, 2012 is dismissed.

Service connection for tinnitus is granted.

The claim to revise the RO's October 25, 1972 rating decision on the basis of CUE is denied.

Entitlement to an effective date earlier than January 26, 2010, for the award of service connection for low back strain with degenerative disc disease at L5-S1, is denied.  

Prior to July 19, 2012, an initial 30 rating for PTSD is granted, subject to the law and regulations governing the payment of monetary benefits.

Prior to July 14, 2012, an initial 20 percent rating for radiculopathy of the left leg is granted, subject to the law and regulations governing the payment of monetary benefits.


REMAND

Unfortunately, a remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that the Veteran is afforded every possible consideration.


Bilateral Hearing Loss

Hearing loss disability is defined by regulation.  For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2021).  The Board notes further, that the threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of impaired hearing loss, but not necessarily a hearing loss disability for the purpose of VA disability compensation.  See Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  Hearing loss need not be shown in the service treatment records or in the first post-service year and direct service connection for hearing loss that manifests many years after service may be established on the basis of evidence showing that that current hearing loss is causally related to injury or disease suffered in service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); Hensley v. Brown, 5 Vet. App. at 164.  

Since November 1, 1967, audiometric results have been reported in standards set forth by the International Standards Organization (ISO)-American National Standards Institute (ANSI).  Service department audiometric charts dated after November 1, 1967 are presumed to be in ISO-ANSI units unless otherwise specified, while such charts in VA medical records dated after June 30, 1966, are similarly presumed to be in ISO-ANSI units.  The Board has converted the June 1967 entrance examination findings, per below.

The American Medical Association defines "acoustic trauma" as "[a] severe injury to the ear caused by a short-duration sound of extremely high intensity such as an explosion or gunfire."  American Medical Association Complete Medical Encyclopedia 112 (Jerrold B. Leiken, M.D., & Martin S. Lipsky, M.D., eds., 2003).  An acoustic trauma can cause permanent hearing loss, but does not necessarily do so.  See Reeves v. Shinseki, 682 F.3d 988, 998-99 (Fed. Cir. 2012).  

On the June 1967 audiological evaluation prior to service entrance, puretone thresholds, in decibels, were as follows, following conversion:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
10
n/a
5
LEFT
25
30
15
n/a
25

The Veteran was stamped on his form as having "defective hearing," and an H2 profile was noted but was not considered disqualifying.  See Odiorne v. Principi, 3 Vet. App. 456, 457 (1992) (observing that the "PULHES" profile reflects the overall physical and psychiatric condition of the veteran on a scale of 1 (high level of fitness) to 4 (a medical condition or physical defect which is below the level of medical fitness for retention in the military service); the "H" reflects the state of the "hearing and ear").  Although there was no hearing loss that met the requirements of 38 C.F.R. § 3.385, as noted above, the threshold for normal hearing is from zero to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  See Hensley, supra.  Thus, there is shown some hearing loss on entrance with respect to the left ear.

On June 1970 separation examination, no ear disability was noted nor did the Veteran report any problems.  On the audiological evaluation, puretone thresholds, in decibels, were as follows, following conversion:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
15
n/a
20
LEFT
15
15
15
n/a
15

Post-service, the Veteran's hearing was evaluated on several occasions.  In April 2005, it was noted that the Veteran had bilateral mild sensory hearing loss at 3000 Hertz. 

In November 2009, the Veteran was afforded a VA examination.  At that time, he reported inservice noise exposure and indicated that he currently had hearing loss.  An audiogram was performed which yielded findings consistent with normal hearing per 38 C.F.R. § 3.385, including bilateral speech recognition scores of 96.  The examiner indicated that the Veteran's hearing was within normal limits for VA rating purposes, despite a mild high frequency hearing loss.  She also noted that the Veteran's hearing was normal at separation.  

In September 2011, the Veteran was again afforded a VA examination.  On this examination, hearing loss was demonstrated within the meaning of 38 C.F.R. § 3.385.  The examiner diagnosed the Veteran as having sensorineural hearing loss, but opined that it was not related to service essentially due to the normal inservice findings.  

In September 2012, the Veteran was afforded another VA examination, but hearing loss was not shown on this examination.  No commentary was provided by the examiner regarding any change from the last examination.  

The Veteran also submitted a private medical opinion from Dr. S.Z. who indicated that he had treated the Veteran for bilateral hearing loss.  He stated that based on a review of his available medical records and on his own clinical notes and examination, he opined that it was as likely as not that his bilateral hearing loss was due largely, if not entirely, to his active during in the Army, particularly when he served as a combat engineer in Vietnam.  During that particular service, the physician noted that the Veteran was exposed to loud explosions, construction equipment, and turbine-engine aircraft.  Dr. S.Z. indicated that any of these noises traumas would have been more than sufficient to cause the current condition.  The examiner stated that his assessment was based on physical examination as well as his training and experience as a physician.  

Since the Veteran had preexisting hearing loss in his left ear when he entered service, it must be determined if that hearing loss was aggravated during the Veteran's military service.  With regard to the right ear, it is unclear if the Veteran currently has hearing loss.  As noted, hearing loss within the meaning of 38 C.F.R. § 3.385 was shown in September 2011, but then hearing loss sufficient for VA purposes was not demonstrated on the later September 2012 audiological testing.  Although the private examiner stated that the Veteran has hearing loss, this examiner did not provide any audiometric findings.  

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  See Degmetich v. Brown, 104 F. 3d 1328 (1997) (holding that the VA's and the Court's interpretation of sections 1110 and 1131 of the statute as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary and therefore the decision based on that interpretation must be affirmed); see also Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  A "current disability" means a disability shown by competent evidence to exist.  See Chelte v. Brown, 10 Vet. App. 268 (1997).  In the absence of proof of a present disability, there can be no valid claim.  Rabideau.  Thus, it must be established that the Veteran has hearing loss disability for VA purposes within the meaning of 38 C.F.R. § 3.385.

In light of the foregoing, the Board finds that the Veteran should be reexamined and afforded another audiological examination.


Malaria

The Veteran testified that he was treated for malaria during service and has continued to suffer from its symptoms periodically since then.  He described the symptoms as including chills and pain, symptoms that he is competent to report.  The Veteran has not been afforded a VA examination for his claimed disability.  Pursuant to VA's duty to assist, VA will provide a medical examination or obtain a medical opinion based upon a review of the evidence of record if VA determines it is necessary to decide the claim.  38 C.F.R. § 3.159(c)(4)(i).  A medical examination or medical opinion may be deemed necessary where the record contains competent medical evidence of a current diagnosed disability, establishes that the Veteran suffered an event, injury or disease in service, and indicates that the claimed disability may be associated with the established event, injury or disease in service.  See Id.  The record before VA need only (1) contain evidence that the Veteran has persistent or recurrent symptoms of current disability and (2) indicate that those symptoms may be associated with the Veteran's active military service.  Duenas v. Principi, 18 Vet. App. 512 (2004).  As such, the Veteran should be afforded a VA examination.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA audiological examination.  The contact letter which informs the Veteran of the scheduled examination should be made a part of the record, if feasible.  The record must be made available to the examiner and the examiner should indicate in his/her report whether or not the record was reviewed.  Any indicated tests should be accomplished.  The examiner should obtain the Veteran's auditory thresholds at frequencies of 500, 1000, 2000, 3000, and 4000 Hertz, as well as speech recognition scores based on the Maryland CNC tests.  The examiner should specifically indicate if the Veteran has hearing loss in either ear within the meaning of 38 C.F.R. § 3.385.  If he does, the examiner should opine as to the following:

(a) Whether it is more likely than not, less likely than not, or at least as likely as not, that current right ear hearing loss is related to service or was manifest within one year of service.  A rationale for any opinion expressed should be provided.  The examiner should consider the Veteran's reports of having hearing loss since acoustic trauma in service.  The examiner should also review and comment on the VA and private medical evidence concerning hearing loss.  

(b) Concerning the Veteran's left ear, is there clear and unmistakable evidence (obvious or manifest) that the left ear hearing loss noted at service entrance in June 1967 was aggravated (permanently increased in severity beyond the natural progress of the disorder) by a disease or injury in service.  If not, is the Veteran's current left ear hearing loss otherwise etiologically related to service or manifest within one year of service.  A rationale for any opinion expressed should be provided.  The examiner should consider the Veteran's reports of having hearing loss since acoustic trauma in service.  The examiner should also review and comment on the VA and private medical evidence concerning hearing loss.

2.  Schedule the Veteran for a VA examination to determine the nature and etiology of any current malaria disability or residuals thereof.  Any indicated tests, including laboratory tests, if indicated, should be accomplished.  The examiner should review the record prior to examination.  The examiner should provide an opinion as to whether it is more likely than not, less likely than not, or at least as likely as not, that any current malaria disability had its clinical onset during service or is related to any in-service disease, event, or injury.  The examiner should consider the Veteran's personal report of having periodic symptoms on a regular basis over the years.  The examiner should provide a complete rationale for all opinions expressed and conclusions reached.  

3.  The AMC should review the medical opinions obtained above to ensure that the remand directives have been accomplished.  If all questions posed are not answered or sufficiently answered, the AMC should return the case to the examiner for completion of the inquiry.  

4.  The AMC should then readjudicate the claims on appeal in light of all of the evidence of record.  If any issue remains denied, the Veteran should be provided with a supplemental statement of the case as to the issues on appeal, and afforded a reasonable period of time within which to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


